Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
In accordance with MPEP § 2143.03, all claim limitations have been considered by Examiner and Claims 1, 3-10, 12, 13, 15-21 are found to be allowable over the prior art.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Christian J. Garascia on July 21, 2021.

The application has been amended as follows: 
Claims
Claim 21:  The piston of claim [[13]] 20 wherein the plurality of individual tongues and corresponding grooves are positioned about a periphery of the respective upper and lower parts.
Claims 1, 3-10, 12, 13, and 15-20:  the claims remain as presented in the filing dated April 22, 2021.
Claims 2, 11, and 14:  previously canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the limitations set forth in independent Claims 1 and 13 regarding a piston for an internal combustion engine, wherein the piston includes an upper part joined together with a lower part, the lower part defining at least one lower part cutout including a through transverse cutout positioned above and radially outside of one of the connecting walls, the through transverse cutout extending through the lower part and facing in a direction of the upper part, in combination with the remaining limitations set forth respectively in Claims 1 and 13, are not disclosed nor taught by the prior art.
Concerning the closest prior art, Wandrie, III et al. (U.S. Patent Publ’n No. 2013/0276740 “Wandrie”) discloses a piston (10) of an internal combustion engine (see paragraph [0001]), wherein piston (10) an upper part (12) joined together with a lower part (14).  Wandrie discloses that lower part (14) includes mutually opposite, obliquely positioned connecting walls (28) which are positioned set back with respect to the outside diameter of piston (10) (see Figure 7), and wherein in each connecting wall (28) defines a pin bore (30) and the respective end of each connecting wall merges into a piston skirt (14) (see Figure 1).  Furthermore, Wandrie discloses that lower part (14) defines at least one lower part cutout (see Figure 3, recessed area between lower connecting surfaces (34), (36)) facing in a direction of the upper part (12) (see Figure 3) and upper part (12) 
Further,  Kühnel (DE102014204774 A1 “Kühnel”) discloses a piston (10) having an upper part (3) and a lower part (2) that are coupled together by a positive locking tongue and groove connection ((5), (6)) (see paragraph [0036] and Figures 2 and 3).
However, neither Wandrie, Kühnelm, nor the related prior art discloses a piston having a lower part defining at least one lower part cutout including a through transverse cutout positioned above and radially outside of one of the connecting walls, the through transverse cutout extending through the lower part and facing in a direction of the upper part.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658.  The examiner can normally be reached on M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GRANT MOUBRY/Primary Examiner, Art Unit 3747